I wish to extend to you, Sir, my delegation's sincere congratulations on your election to the presidency of this historic session of the United Nations General Assembly. My delegation shares fully the warm sentiments expressed so eloquently by previous speakers on your personal qualities which make you eminently qualified for the task entrusted to you. I have no doubt whatsoever that under your able leadership the deliberations of this commemorative
session, marking the 40th anniversary oft the United Nations, will be very fruitful, In this connection* X wish to pledge the full support and co-operation of say delegation to you in the discharge of your enormous task.
I wish to take this opportunity to register my profound appreciation for the wise and able leadership demonstrated by your predecessor, Ambassador Paul Lusaka, throughout the 39th session of the General Assembly.
Permit Me also to pay a special tribute to the Secretary-General, Mr. Peres de Cuellar, for his untiring efforts in the search for solutions to the numerous world problems. X wish to commend, in particular, his efforts in mobilizing relief assistance for famine stricken areas of Africa and his attempts to find solutions to the problems of southern Africa.
The world has witnessed in the past year a dangerously deteriorating situation in southern Africa caused by south Africa's increasingly aggressive posture towards its neighbors and a heightened degree of oppression and intimidation directed against the black majority in that country.
The unprovoked murderous attack on Gaborone, leaving more than a dozen dead and a considerably amount of property destroyed, the unprovoked invasion of Angola, the continued support of rebel forces in Mozambique in spite of the Nkomati accord, the failed mission to blow up the Malongo oil complex in the Cabinda Province of Angola, and the recent air raid in support of UNITA, are viewed by my Government as a deliberate policy on the part of South Africa to destabilize its neighbors in a desperate attempt to delay the forces of change for as long as possible.
In South Africa itself, the volcano of discontent, which has been rumbling for a long time, is finally erupting. No amount of repressive measures can stem the tide of the march to equality and freedom in South Africa.
The imposition of a state of emergency; the imprisonment, detention and banning of black leaders, the indiscriminate murder of blacks in funeral processions, and the arrest of eight-year-old school children protesting inferior education, may delay but will certainly not stop the move to dismantle apartheid.
The time for cosmetic reforms short of the complete dismantling of apartheid has long past. We urge the Pretoria regime, in the interest of all racial groups in that country, to abandon repressive measures and to initiate meaningful dialog with all genuine leaders of the black community. As a first step in this direction, the South African authorities should free all political leaders, including Nelson Mandela and the Rev. Allan Boesak, unconditionally.
On the eve of the twenty-fifth anniversary of the United Nations Declaration on Decolonization, we are faced with a stalemate on the question of Namibia's
independence. The Pretoria regime continues to frustrate all efforts to bring about an end to its illegal occupation of Namibia. The setting up of the so-called "interim administration" in Namibia by South Africa is yet another plot designed to perpetuate the status quo.
The international community is duty bound to address itself seriously to this stubborn defiance by the apartheid regime. In this connection, my Government fully supports the demand made by the Security Council, earlier this year, for the immediate and unconditional implementation of Security Council resolution 435 (1978) as the only acceptable basis for a peaceful settlement of the Namibian problem. I wish also to reiterate Uganda's total rejection of all attempts to make Namibia's independence contingent upon factors that are extraneous and irrelevant.
Until South Africa takes the necessary steps for the implementation of Security Council resolution 435 (1978), Uganda will continue to support the call for the imposition of mandatory economic sanctions against South Africa in accordance with Chapter VII of the United Nations Charter. In this connection, it is gratifying to note that several countries have taken heed of the Security Council's call to those Member States which had not done so already to take certain voluntary economic measures against South Africa.
Uganda has noted with particular satisfaction the limited economic measures announced by several Member states against South Africa in recent months. We would like to encourage them to move even further towards mandatory sanctions as the quickest and less painful means of bringing about change in South Africa. We would also like to appeal to those Member States which wield considerable economic clout in South Africa and which have yet to introduce voluntary economic measures against South Africa, to review positively their stand on the question of economic sanctions.
We realize that because of their considerable investments in the South African economy the sacrifice of these countries resulting from the imposition of mandatory sanctions would be greater than that of other Member nations. However, the danger posed to these same interests by the violent revolution that is unfolding in South Africa has to be taken into account. It is perhaps the perception of this fact that has led to contacts between the African National Congress (ANC) and leading South African businessmen.
The view that economic sanctions do not work is not shared by my delegation. It is clear that the limited measures taken or threatened to be taken by some countries which hitherto have been strong supporters of South Africa, have already had a greater impact on the apartheid regime than the policy of "constructive engagement", which has strengthened, rather than weakened, apartheid.
The majority of blacks in South Africa support the imposition of mandatory economic sanctions, even though they realize that they would probably be the worst affected. They know that this sacrifice is no greater than the supreme sacrifice paid by hundreds of their brothers and sisters gunned down in the streets or murdered in detention. The front-line States have also indicated their strong . support for mandatory sanctions despite the fact that they too are likely to be adversely affected.
My delegation has noted with deep concern the escalation of the arms race, particularly since the advent of the "Star Wars" concept. We are opposed to the militarization of outer space. It is regrettable to note that despite the convening of two special emergency sessions of the United Nations General Assembly devoted to disarmament, the manufacture and stockpiling of new and more sophisticated nuclear weapons continues at an alarming pace.
I wish to reiterate my delegation's conviction that international peace and
security can be maintained only through general and complete disarmament, and in particular nuclear disarmament, under effective international control. In this connection, Uganda supports fully the initiative taken by the six Heads of State or Government who called upon all nuclear-weapon States to freeze the testing, production and deployment of nuclear weapons as a first step to be followed by an armaments reduction program leading to general and complete disarmament in their Joint Declaration of 22 May 1984.
It is a sad reflection on our values that we should be prepared to spend billions of dollars annually on the refinement of our destructive capabilities instead of directing these resources to the solution of the world's economic, social and humanitarian problems.
The situation in the Middle Bast remains troubled because of the lack of any progress towards a just and comprehensive settlement of the question of Palestine. It was with great distress and indignation that my delegation learned of the bombing raid staged on 1 October by Israel against the Palestine Liberation Organization (PLC) headquarters in Tunisia. We are all aware of the fact that the question of Palestine is the core of the Middle East problem and the root cause of the Arab-Israeli conflict.
The International Conference on the Question of Palestine, which was held in Geneva in 1983, recommended the convening of an international peace conference with the participation of all concerned parties, including the PLO and the two super-Powers. My delegation supports this move because it believes strongly that a negotiated peace that recognizes the inalienable right of the Palestinians to self-determination in an independent State of Palestine, as well as respect for the sovereignty, territorial integrity and independence of all States in the region, offers the best hope for all concerned in that part of the world. We urge all concerned to work tirelessly for the convening of the peace conference.
With regard to the Iran-Iraq conflict, Uganda, as a fellow member of the Organization of the Islamic Conference and the Non-Aligned Movement, urges both parties to end this terrible conflict, which has cost both countries so dear in terms of both lives lost and property destroyed. It is time for both countries to respond positively to the many appeals and many mediation efforts that have been directed to them.
Uganda continues to follow developments in Cyprus, a fellow Commonwealth member, with keen interest. We will continue to support and encourage the Government and people of Cyprus in their search for a lasting solution on the basis of the relevant resolutions of the General Assembly and the Security Council. In this connection we commend the efforts of the Secretary-General in mediating between the two communities.
With regard to the situations in Afghanistan and Kampuchea, we urge all the parties concerned to seek comprehensive political solutions, which should provide for the withdrawal of foreign forces and ensure respect for the sovereignty, independence, territorial integrity and non-aligned status of both countries. We will continue to render our support to all efforts intended to achieve this goal.
Uganda calls for effective measures to end all forms of foreign interference in Central America. We fully support the Contadora Group in its efforts to find a peaceful solution for the region, as contained in the Contadora Act on Peace and Co-operation in Central America, of 7 September 1984. The Act represents an important step towards lasting peace and the promotion of economic and social development in the region. We appeal to the five Governments; of Costa Rica, El Salvador, Guatemala, Honduras and Nicaragua, to do all in their power to conclude negotiations with the Contadora Group with a view to signing the Act as early as possible.
Permit me now to brief this Assembly on the present situation.in Uganda. Today Uganda celebrates the twenty-third anniversary of its independence. Regrettably, for more than half of its independent existence Uganda has known nothing but civil conflict, with its attendant consequences of lawlessness, political instability, economic decline and moral decay.
Uganda, once described by one of the greatest of statesmen, Sir Winston Churchill, as the pearl of Africa, started out on its independence road with great promise and high hopes. During the first few years of its independence Uganda experienced rapid development in all fields, particularly in the social sector, unfortunately that rapid development and progress suffered greatly owing to political instability, which culminated in the military coup staged by Idi Amin. The 1971 military coup brought development and any progress to a complete halt.
The world does not need reminding how brutal and chaotic Amin's dictatorship was. Suffice it to say that the consequences for Uganda were ruinous. The fall of Amin in 1979 presented the people of Uganda with a golden opportunity to make a fresh start along the road to reconciliation, peace, unity and development. Regrettably, this opportunity was allowed to slip through our hands. Amin's fall was followed by three short-lived administrations in the space of less than two years.
Following the general elections of December 1980, the validity of whose results were greatly disputed, the new Obote administration was faced with another civil conflict. Some Ugandans who disputed the fairness and validity of the election results decided to go to the bush to conduct a guerrilla war against Obote's Government. This war has been extremely costly to Uganda in terms of lives lost, property destroyed and development opportunities lost.
On numerous occasions Dr. Hilton Obote was urged by prominent personalities both at home and abroad to enter into dialog with the various groups fighting his administration in order to save Uganda from further bloodshed and suffering. He stubbornly refused to heed this advice. This stubborn refusal ran counter to his stated policy of reconciliation and no revenge as the basis for reunifying Uganda and its people.
This, then, was the backdrop to the Military coup d'etat which took place in Uganda on 27 July 1985. Explaining the reasons for the action taken by the army. General Tito Okello Lutwa, Chairman of the ruling Military Council and Head of State, said:
"For many years now our country has suffered continuously from a process of political and moral decay and the abuse of power by the authorities of the day. Corruption has been widespread. The human rights guaranteed by the Constitution have frequently been violated. Tribalism, conflicts and indiscipline have been widespread in all sectors of national life. These ills were killing the country slowly. The action taken by the men of the UNLA on Saturday, 27 July 1985, was therefore aimed at stopping this dangerous trend and restoring peace and order in Uganda." He went on to emphasize that
"The fighting which has been going on in some parts of the country for the last five years has caused too much suffering to the people of Uganda. It has been a hemorrhage draining the life and energy of the nation. The stopping of all fighting and the establishment of peace in the country therefore constitutes a high priority for the Military Council."
From the foregoing it is quite clear that the new Government's domestic and foreign policies will be dominated by a genuine desire on the part of the Government for lasting peace and tranquility in Uganda in particular and in our
region, as a whole. It is for this reason that, right item the outset, the Government has set as its top-priority task the ending of all fighting in the country. To this end the Military Council has vigorously pursued negotiations with all the groups which were fighting Obote's Government,.
I wish to report that the negotiations have been successfully concluded with all fighting groups with the exception of the National Resistance Army, led by Yoweri Museveni. These groups are now participating fully in the governing of the country through their membership of the Military Council.
However, negotiations with the National Resistance Army are progressing well under the wise and title chairmanship of His Excellency President Daniel Arap Hoi of Kenya, who has graciously set aside his important State duties in order to assist us in our search for peace.
There is need for a genuine and comprehensive process of political reconciliation in our country. Our recent history tea dies us that no single group, whether political, religious or tribal, can succeed alone in bringing peace and tranquility to Uganda. It is for this reason that the Military Council has decided to involve all political groups in the formation of a new Government of national unity. He believe that all groups should participate fully in the affairs of the country.
The Chairman of the Military Council has urged all political groups to use this opportunity positively for the benefit of the entire country. He has warned them not to resort to their old methods of scheming for power and manipulating the people of Uganda.
It is the policy of the Government to ensure that there is no revenge against and no victimization of anybody. Members of the previous Government are free; relatives and friends of those who were in power are free} those who wanted to join their family members who have left the country have been allowed to do so, and they will not be harassed or victimized in any way. Only persons with criminal charges against them are in detention.
As a result of the conflicts which have been going on within the country for the last several years, there are many refugees outside the country as well as displaced people within the country. It is the policy of the Government to move as rapidly as possible to resettle the refugees and displaced persons. Already many refugees are pouring into Uganda through the districts of Arua from the neighboring countries of Zaire and Sudan. The Government will spare no efforts to assist these people to resettle in the country, similarly the Government will work very hard to ensure that the people who were displaced within the country as a result of the fighting, especially those in the Luwero triangle, will be given all assistance in resettling on their land and in their homes.
The people of Uganda are tired of living in conditions of fear and insecurity. The establishment of security, law and order throughout the country is a top priority for the Government. We are committed to bringing to book criminal elements that kill innocent citizens, destroy properties and loot houses and business premises. We shall work to make the police a more effective and efficient force. We need the co-operation and goodwill of all citizens and all peace-loving countries to make possible the re-establishment of law and order throughout the country.
We are aware of the serious economic hardships being experienced by Ugandans throughout the country. We realize these are difficult problems to solve. Their solutions require correct policies as well as discipline in all sectors of national life. The Government is undertaking an urgent review of the state of the economy in order to put in place policies that will ensure economic recovery.
Allow me to outline briefly the Uganda Government's proposals for the peace talks now taking place in Nairobi. The Government has proposed, first, a call for an immediate and effective cease-fire to be observed by all parties. Secondly, all parties are to stop recruitment, mobilization and deployment of forces immediately on reaching agreement; all acquisition of arms should also end. Thirdly, the Military Council has offered six seats on the Council to the National Resistance Army. Fourthly, the Military Council has called for complete disarmament in Uganda as a prerequisite for genuine and lasting peace in Uganda. This would involve disarming all the forces in the country, including the Government forces, under the supervision of a peace-keeping force drawn from friendly countries. Fifthly, the Military Council has called for the creation of a new broadly based and representative national army. Sixthly, it has proposed the convening of a national conference to discuss key national issues, which include a viable constitution for the country; and a program for free and fair elections to be held soon after. The national conference will represent a wide cross-section of all organizations in Uganda.
I wish to take this opportunity to clarify one important point which may have caused alarm and disquiet in some quarters. This is with regard to the reports that "Arain's soldiers" have returned to Uganda. The Chairman and Head of State has been very clear on this subject. He has called on all Ugandans living in exile to return home in a spirit of reconciliation and forgiveness so that we can all participate effectively in the reconstruction of our nation. Following the liberation war in 1979 many people in the West Nile region of Uganda, including some soldiers who served under Amin, fled into exile. They later regrouped and started a guerrilla war against Obote's Government. Some of these groups have returned, and they constitute some of the fighting groups with which the Military Council has concluded peace agreements. These people who have been allowed to return are Ugandans mostly om the West Nile region of Uganda. The Government has also made it abundantly clear that any Ugandan, irrespective of which fighting group he belongs to, who is known to have committed acts of atrocity or broken the law in any way will face the due process of the law.
The past year has been a very difficult one for Africa. Many countries on the continent have suffered from natural disasters of frightening proportions. Prolonged drought together with accelerated desertification in several countries, particularly in Ethiopia and Sudan, has led to considerable loss of life and displacement of populations. This serious situation has been compounded by the continued deterioration of the economies of African States. These economies are being suffocated by the crippling burden of debt servicing, the dwindling incomes from primary commodity exports, the high interest rates and declining development assistance.
We believe that the task of revitalizing our economies lies squarely with ourselves. It is in recognition of this fact that the African Heads of State or Government meeting in Addis Ababa in July resolved to address themselves boldly to the root causes of our economic malaise. They adopted a package of measures intended to achieve self-reliant and self-sustained development at the national and continental levels. He are well aware that these noble goals may be beyond our reach, given the present state of depression, without substantial external assistance.
He are convinced that Africa's economic problems differ from those of other regions only in the degree of their severity. Their solution, therefore, cannot be tackled in isolation. It is to ray delegation a source of great disappointment to note that the initiatives taken by the developing countries to redress the structural imbalance and inequalities of the present global economic system have been resisted by a few developed countries. We appeal to these countries to refrain from adopting retrogressive policies which run counter to the goals and objectives of the international development strategy for the third united Nations Development Decade and which frustrate the establishment of the new international economic order.
We in Uganda are most appreciative of the response of the international
community to the drought and famine crisis in Africa. We hope, however, that it will be possible for the donor countries to move a stage further from the supply of food aid to the provision of long-term assistance geared to the general improvement of food production within the African continent.
On behalf of the Government and the people of Uganda, I wish to reaffirm our firm support for the purposes and principles of the United Nations and the efforts the Organization is making to maintain world peace and security and to promote international co-operation in the economic and social fields. It is my firm conviction that the salvation of the human race lies in our collective effort to create a more stable, equitable world based on humane values and an awareness that after all we are all part of a large universe about which we know so little.